    Case: 1:19-cv-07904 Document #: 53 Filed: 02/08/21 Page 1 of 3 PageID #:226




                 IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

Tylus Allen Jr.,                                     )
                                                     )
                       Plaintiff,                    )
                                                     )         Case No.: 19CV-7904
               vs.                                   )
                                                     )         Honorable Franklin U. Valderrama
Village of Oak Lawn Police Detective S.              )
Heilig, M. McNeela, Sgt. S. Sucharzewski,            )         Magistrate Judge Heather K.
CMDR. P. Barron, unknown and unnamed                 )         McShain
Village of Oak Lawn Police Officers, City of         )
Burbank Officer Tudryn, the Village of Oak           )
Lawn, and Mitchell Lorenz, M.D., Laura               )
Napier, M.D., Advocate Health and Hospitals          )
Corporation, an Illinois Not-for-Profit              )
Organization d/b/a Advocate Christ Medical           )
Center                                               )
                                                     )
                           Defendants.               )



            DEFENDANT’S MOTION TO DISMISS COUNT IV OF PLAINTIFF’S
                         FIRST AMENDED COMPLAINT

       Now come Defendants, Mitchell Lorenz, M.D., Laura Napier, M.D., and Advocate Health

and Hospitals Corporation, an Illinois Not-For-Profit Organization d/b/a Advocate Christ Medical

Center, by and through their attorneys, Ruff, Freud, Breems & Nelson, Ltd., and file their Motion to

Dismiss Count IV of plaintiff’s First Amended Complaint pursuant to Federal Rule of Civil

Procedure 12(b)(6), and state as follows:

       1.      Plaintiff filed his original complaint in this matter some time in 2019. That

               Complaint did not make any allegations against these moving defendants,


                                                 1
Case: 1:19-cv-07904 Document #: 53 Filed: 02/08/21 Page 2 of 3 PageID #:227




        however.

  2.    Plaintiff filed his First Amended Complaint on December 15, 2020, adding the

        moving defendants, Dr. Napier, Dr. Lorenz and Christ Medical Center, as

        defendants and asserting, for the first time, a supplemental state law claim of

        Battery against them based on Illinois law. (A copy of that First Amended

        Complaint is attached as Exhibit 1.) The plaintiff’s battery claim is predicated on

        a medical exam which was conducted by Dr. Lorenz.

  3.    The First Amended Complaint alleges that the complained-of battery occurred

        during an emergency room visit by the plaintiff to Christ Medical Center “on or

        about December 2, 2018,” a date more than two years prior to the filing of the

        plaintiff’s First Amended Complaint. This occurrence was more than two years

        prior to the filing of any allegation or claim against the three moving defendants.

  4.    All of plaintiff’s claims against these moving Defendants are contained in Count

        IV. Paragraphs 52 through 55 of the First Amended Complaint allege that

        Defendant Dr. Lorenz, under the supervision of Defendant Dr. Napier and as an

        employee of the Defendant Medical Center, committed “an unauthorized and

        offensive touching of the plaintiff” which “constitutes a battery under Illinois

        law.” That touching was a digital rectal examination of the plaintiff.

  5.    Pursuant to the Illinois Law, any cause of action brought against a physician or

        hospital, arising out of patient care, including the present claim of Battery, must

        be brought within two years of the date the cause of action accrued. 735 ILCS


                                          2
    Case: 1:19-cv-07904 Document #: 53 Filed: 02/08/21 Page 3 of 3 PageID #:228




               5/13-212. The First Amended Complaint asserts on its face that that this cause of

               action accrued more than two years before it was filed with this court.

       6.      Because Plaintiff filed his cause of action against these Defendants more than two

               years after the accrual of his claim, Count IV of Plaintiffs’ First Amended

               Complaint is time barred by the applicable statute of limitations and therefore

               must be dismissed with prejudice. Heredia v. O’Brien, 2015 Ill. App. (1st) 141952

               (2015).

       WHEREFORE, Defendants, Mitchell Lorenz, M.D., Laura Napier, M.D., and Advocate

Health and Hospitals Corporation, and Illinois Not-For-Profit Organization d/b/a Advocate

Christ Medical Center, move this Court to dismiss Count IV of plaintiffs’ First Amended

Complaint with prejudice and for such other relief as this Court deems just and equitable.

                                             Respectfully submitted,


                                                   /s/ Scott Nelson
                                             By:____________________________________
                                                      One of their attorneys


RUFF, FREUD, BREEMS & NELSON LTD.
200 N. LaSalle St., Suite 2020
Chicago, IL 60601
312-263-3890
312-263-1345 fax
Attorney no. 90713
snelson@rfbnlaw.com




                                                3
